Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
New claim 7 has been renumbered to --17--. 
New claim 8 has been renumbered to --18--. 
(Typo in numbering of new claims)

       
      Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-14
None of the prior art of record teaches or suggests an image forming apparatus comprising a drum cartridge mountable on a drawer and including a first developing-roller guide that guides the developing roller in a state in which the drum cartridge and the developing cartridge are mounted on the drawer; wherein the drawer including a pressing member for holding the developing roller in contact with the photoconductive drum by pressing the developing cartridge in the state in which the drum cartridge and the developing cartridge are mounted on the drawer.
Claims 15-20
None of the prior art of record teaches or suggests an image forming apparatus comprising a drum cartridge mountable on a drawer and including a developing guide that guide the developing cartridge in a state in which the drum cartridge and the developing cartridge are mounted on the drawer; wherein the drawer including a pressing member that presses the developing cartridge to bring the developing roller into contact with the photoconductive drum in the state in which the drum cartridge and the developing cartridge are mounted on the drawer.

      Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Itabashi [10,254,708] discloses an image forming apparatus.    
        Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        04/23/22